Citation Nr: 0923363	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a low back injury, and if so, whether the claim 
should be granted.

2.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to 
August 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from January and February 2005 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Cleveland, Ohio, and Roanoke, 
Virginia.  Jurisdiction over the claims folder resides with 
the Roanoke RO.

The Veteran's April 2006 substantive appeal requested a 
hearing before the Board at the RO.  The hearing was 
scheduled to take place in February 2008, but the Veteran, in 
a February 2008 statement, noted that he was not physically 
able to attend and cancelled the hearing.  As such, the 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2008).

The Veteran previously provided testimony before the Board at 
the Washington D.C. Central Office in April 1982 during a 
previous attempt to reopen his claim for entitlement to 
service connection for a low back injury.  While a transcript 
of this hearing is not of record, the Board is reopening and 
granting the Veteran's current claim for entitlement to 
service connection for residuals of a low back injury, and a 
copy of the transcript the April 1982 hearing is therefore 
not required to render a favorable decision on the Veteran's 
claim.  

In February 2008, the Veteran submitted a number of 
statements as well as other evidence directly to the Board.  
His representative has waived consideration of this evidence 
by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back 
disability is remanded to the RO via the Appeals Management 
Center (AMC).  The Veteran will be advised, if further action 
is required on his part.


FINDINGS OF FACT

1.  A November 1958 unappealed rating decision denied 
entitlement to service connection for a back disability; the 
Veteran has made multiple attempts to reopen this claim and 
was most recently denied in an unappealed November 1993 
rating decision.

2.  The evidence received since the November 1993 final 
rating decision is not cumulative or redundant of the 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran does not have CFS.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for residuals of a low back 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

2.  CFS was not incurred or aggravated as a result of active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.88(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claim for service connection for 
residuals of a low back injury, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

With respect to the Veteran's claim for entitlement to 
service connection for CFS, in a letter issued in December 
2004, prior to the initial adjudication of the claim, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by readjudication of the claim in 
a January 2007, supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including available service treatment records, records from 
various federal agencies, and private medical records.  

Information received from the National Personnel Records 
Center (NPRC) indicates that the Veteran's complete service 
records are not available due to possible destruction during 
a fire at the NPRC, in St. Louis, Missouri, in July 1973.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule. See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  Where service medical records are missing, VA also 
has a duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The RO complied with the duty to search alternate sources of 
records by asking the Veteran to submit records in his 
possession and by obtaining sick and morning reports.  

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for service connection for 
CFS.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In the instant case, there is no clinical or medical evidence 
of CFS, and the Veteran has not reported any of the specific 
symptoms required for a diagnosis of CFS under VA 
regulations.  See 38 C.F.R. § 4.88a.  He has only asserted 
generally that he has CFS.  Hence, there is no competent 
evidence of a current diagnosis or symptoms of CFS and an 
examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The Veteran was initially denied entitlement to service 
connection for a low back injury in an unappealed November 
1958 rating decision.  The RO determined that the evidence of 
record, consisting of the Veteran's service treatment records 
and an August 1958 VA hospital report diagnosing a 
psychophysiologic musculoskeletal and gastrointestinal 
reaction, did not establish that the Veteran had incurred a 
back injury during service.  

Since the initial denial of his claim, the Veteran has made 
numerous attempts to reopen the claim for entitlement to 
service connection for a back injury.  He has submitted 
numerous lay statements from fellow servicemen reporting that 
while they did not witness the Veteran's in-service injury to 
his back, they remembered that it had occurred.  The Veteran 
also provided lay statements from friends and family 
establishing that he has experienced low back pain ever since 
his return from active duty service.  Finally, the Veteran 
submitted records of private treatment demonstrating a 
history of back complaints and reports of an in-service back 
injury.

The Veteran's claim to reopen was most recently denied in an 
unappealed November 1993 rating decision.  The RO found that 
the additional evidence of record, including some new lay 
statements submitted by the Veteran, were cumulative and 
duplicative of the evidence already of record.

The evidence received since the November 1993 denial of the 
Veteran's claim consists of additional lay statements from 
friends who knew the Veteran both before and after service, 
records of private treatment showing treatment for back pain 
since 1958, and numerous statements from the Veteran 
detailing the history of his claim.  

While many statements submitted by the Veteran are 
duplicative of previous statements considered by VA, one of 
the lay statements, dated June 1991, is from a servicemen who 
witnessed the Veteran's in-service injury to his back. This 
is the first statement provided by a serviceman who could 
personally corroborate that the Veteran's back was injured 
during service when he was struck by a truck.  The June 1991 
statement was received by VA for the first time in February 
2008 and pertains directly to one of the unestablished 
elements necessary for service connection, that is, the 
incurrence of an in-service injury, and is therefore new and 
material.  Reopening of the claim is warranted.  

Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


CFS

The Veteran contends that service connection is warranted for 
CFS as it was incurred as a result of the in-service injury 
to his back.  

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for CFS, the Board finds that 
evidence of record is against a finding that there is a 
current disease or disability. 

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2008).

The medical evidence does not establish that the Veteran has 
been diagnosed with CFS in accordance with the provisions of 
38 C.F.R. § 4.88(a).  In fact, the medical evidence of record 
is entirely devoid of any diagnosis of CFS or any treatment 
for this condition.  

While the Veteran is competent to report experiencing 
symptoms such as fatigue,  as a lay person he is not 
competent to render a medical diagnosis.  Espiritu, 2 Vet. 
App. 492 (1992); see also Grottveit, 5 Vet. App. 91, 93 
(1993).  

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.


ORDER

New and material having been received, the claim for 
entitlement to service connection for residuals of a low back 
injury is reopened.

Entitlement to service connection for CFS is denied.


REMAND

The record contains diagnoses of a current low back 
disability, namely osteoarthritis.  The Veteran has provided 
evidence of a continuity of symptomatology and of an in-
service injury.  An examination is needed for an opinion as 
to whether the current back disability is related to the 
injury in service.

A summary of the pertinent evidence is as follows:

The Veteran has submitted numerous statements from fellow 
servicemen affirming his account of a back injury, including 
statements from a friend who witnessed the Veteran being 
struck by the truck and from the medic who treated the 
resulting back injury.

In June 1958, A.B. Gravatt, Jr., M.D., reported treating the 
Veteran for chest pain since 1954 with an impression of 
neuralgia.  Back complaints were not reported

The Veteran underwent VA hospitalization in June and July 
1958, for what was diagnosed as psychophysiologic 
musculoskeletal reaction and gastrointestinal reaction.  Back 
complaints were not reported

In his original claim for service connection received in 
October 1958, the Veteran reported being treated at an aid 
station in August 1945, for a left side and back injury, 
after being struck by a truck.  He reported treatment by 
various physicians since service, but did not provide the 
dates of this treatment.

The post-service medical evidence of record establishes that 
the Veteran was diagnosed with arthritis of the low back by 
his private physician in December 1977.  Similarly, upon VA 
examination in October 1981, he was diagnosed as having 
minimal degenerative joint disease of the lumbar spine.

The Veteran has submitted many letters from friends and 
family stating that the Veteran's complaints of severe back 
pain began when he returned from active duty service and have 
continued to the present day.  

In June 1981, J. Charlton, M.D., expressed the opinion that 
the Veteran had "damages," including "pains at the tip of 
the spinal column" that were service connected.

In a statement dated in April 1982, Dr. Gravatt reported that 
the Veteran continued to complain of chronic back pain, and 
that this complaint had been noted since the Veteran began 
treatment in approximately 1950.  It was also noted that the 
back complaints had begun after an injury in Germany during 
service in 1944.

More recent private treatment records and statements from the 
Veteran contain his reports of being wounded in service and 
receiving shrapnel.  A May 2002 treatment record shows a 
finding of sciatica.    

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine whether any 
current low back disability is a result 
of an injury in service.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether any 
current low back disability is at least 
as likely as not (50 percent probability 
or more) the result of an injury in 
service.  The examiner should provide a 
rationale for the opinion.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


